DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it exceeds the 150 word limit. Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: a ventilation device configured to ventilate an air conditioned space in claims 1, 3, 5, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2, 7, and 9 are objected to because of the following informalities: 
Claim 2, line 2, recites “is time” but for clarity should instead read --is a time--. 
Claim 7, line 2, recites “is time when predetermined” but for clarity should instead read --is a time when a predetermined--.
Claim 9, line 2, recites “is time” but for clarity should instead read --is a time--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, the claim recites “the refrigerant sensor” and “the remote controller” being disposed in each of a plurality of spaces. This limitation is indefinite as it is unclear how a single device can be disposed in multiple locations. For examination purposes the claim is presumed to mean that the refrigerant sensor comprises multiple sensors and the remote controller comprises multiple controllers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Motoshi (GB 2554267) in view of Yamashita (WO 2012/049710, see attached English translation).
As to claim 1, Motoshi teaches an air conditioning and ventilation system 10 comprising:
an air conditioning device including a heat exchanger configured to generate conditioned air by heat exchange with a refrigerant, and configured to send the conditioned air to an air conditioned space (paragraph 13);
a ventilation device 90-92 configured to ventilate the air conditioned space (paragraph 19);
a refrigerant sensor 51-54 configured to detect concentration of the refrigerant in the air conditioned space (paragraph 15); and
a control unit configured to control operations of the air conditioning device and the ventilation device 90-92 (paragraph 20),
wherein on determination that the refrigerant concentration acquired from the sensor 51-54 exceeds a first predetermined value, the control unit sets an operation of a compressor 11 to a stop state and sets the ventilation device 90-92 to an operating state (paragraphs 23-24 and 33).
Motoshi is silent regarding operations after the concentration that exceeded the first predetermined value becomes equal to or less than said value, and thus does not explicitly teach continuing the stop state of the compressor 11 and operating state of the ventilation device 90-92 until predetermined timing as claimed. However, Yamashita teaches continuing a refrigerant dissipation operation that includes operating a ventilation device with a compressor in a stop state until a refrigerant concentration is equal to or lower than a predetermined value for a predetermined time (page 7, lines 17-19). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Motoshi to operate by continuing the stop state of the compressor 11 and operating state of the ventilation device 90-92 until a predetermined timing after the concentration that exceeded the first predetermined value becomes equal to or less than said value as claimed and taught by Yamashita in order to ensure that leaked refrigerant has been effectively ventilated. 
As to claim 2, Motoshi, as modified and discussed in the rejection of claim 1 above, includes stopping the fan after a predetermined time has elapsed (Yamashita, page 7, lines 17-19) and thus is considered to include the control unit acquiring an operation stop instruction.
As to claim 5, Motoshi teaches operating the ventilation device 90-92 in response to the concentration exceeding the first predetermined value (paragraphs 23-24 and 33) and thus the ventilation airflow volume is increased.
As to claim 6, Motoshi teaches operating an indoor fan when the refrigerant concentration exceeds the first predetermined value (paragraph 19).
As to claim 7, Motoshi, as modified and discussed in the rejection of claim 1 above, includes stopping the fan after a predetermined time has elapsed after the refrigerant concentration has exceeded the first predetermined value and becomes equal to or less than the first predetermined value (Yamashita, page 7, lines 17-19).
As to claim 8, Motoshi, as modified, is silent regarding the particular duration of the predetermined time. However, the recited manner of calculating a predetermined time is merely a recitation of routine optimization (see MPEP 2144.05 II.) One of ordinary skill in the art would recognize that proper dissipation of leaked refrigerant would necessarily be dependent upon volume of the conditioned space, capacity of the ventilation device 91-93, an amount of leaked refrigerant, and a velocity of leaking refrigerant. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Motoshi by calculating the predetermined time based upon one or more of these dependent factors in order to ensure that the leaked refrigerant is properly dissipated. 
As to claim 9, Motoshi, as modified, teaches that the predetermined timing is a time when the refrigerant concentration drops to a second predetermined value lower than the first predetermined value (Yamashita, page 7, lines 17-19). 
As to claim 10, Motoshi teaches a display unit 410 configured to display that the leaked refrigerant has exceeded the first predetermined value (paragraph 28).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Motoshi in view of Yamashita as applied above, and further in view of Hiraki (JP 2015-94515, see attached English translation).
As to claim 3, Motoshi teaches a remote controller 41-43 configured to manipulate the operation of the air conditioning device and/or ventilation device (paragraph 14), but does not explicitly teach prohibiting operation manipulation with the remote controller 41-43 when the refrigerant concentration exceeds the first predetermined value. However, Hiraki teaches ignoring operation manipulation when it is detected that a refrigerant concentration exceeds a predetermined value in order to prevent stagnation of leaked refrigerant (page 4, last paragraph). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Motoshi to prohibit operation manipulation with the remote controller 41-43 when the refrigerant concentration exceeds the first predetermined value as taught by Hiraki in order to ensure that leaked refrigerant has been effectively ventilated.
As to claim 4, Motoshi, as modified, teaches a plurality of indoor units 31-33 configured to execute air conditioning of a plurality of air conditioned spaces and an outdoor unit 1 connected to the plurality of indoor units 31-33 (Fig. 1);
wherein the refrigerant sensor 51-54 and the remote controller 41-43 are disposed in each of the plurality of air conditioned spaces (Fig. 1); and
since Hiraki teaches ignoring operation manipulation when it is detected that a refrigerant concentration exceeds a predetermined value in order to prevent stagnation of leaked refrigerant (page 4, last paragraph), the modified apparatus is therefore considered to operate as claimed by prohibiting operation manipulation with all of the remote controllers 41-43 disposed in the air conditioned spaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763